IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

PIEDAD PATINO,                             NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
       Appellant,                          DISPOSITION THEREOF IF FILED.

v.                                         CASE NO. 1D15-2625

REEMPLOYMENT ASSISTANCE
APPEALS COMMISSION and ST.
ANNE'S NURSING CENTER &
RESIDENCE,

     Appellees.
_______________________________/

Opinion filed June 24, 2016.

An appeal from an order of the Reemployment Assistance Appeals Commission.

Piedad Patino, pro se, Appellant.

Norman A. Blessing, General Counsel, and Cristina A. Velez, Assistant General
Counsel, Reemployment Assistance Appeals Commission, Tallahassee, for
Appellees.




PER CURIAM.

      Appellee’s motion to relinquish jurisdiction is treated as a confession of

error, the final order is quashed, and the cause is remanded for further proceedings.

ROBERTS, C.J., WOLF and RAY, JJ., CONCUR.